Title: To George Washington from Edward Weyman, Jr., 10 January 1793
From: Weyman, Edward Jr.
To: Washington, George



Charleston South Carolina January 10 1793

The Humble Petition of Edward Weyman Sheweth!
That by the death of Edward Weyman, his father, the place of Surveyor of the Port of Charleston is become vacant, and the Collector of the said Port having honoured your Petitioner with the said appointment until a permanent one is made, therefore prays that you will be pleased to confirm him in the same—Your

Petitioner is induced to this from his knowledge of the business of the Office, and his father not leaving his private affairs in so elegible a situation as he could expect, and the whole dependence of an aged Mother resting solely on the success of this application—And your Petitioner as in duty bound will ever pray.

Ed. Weyman

